Title: Thomas Cooper to Thomas Jefferson, [22 April 1819]
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
             Thursday 22 Apr. 1819 
          
          Mr John Vaughan as I am not yet able to walk about has undertaken to buy the Stoves and see them duly shipped to Capt Peyton at Richmond to whom I will write when they are put on board the packet. I greatly regret to see in the papers that a wing of your house has been destroyed by fire: but I hope it amounts to no injury but what can be repaired.
          
            I remain always with high respect your obliged friend
             Thomas Cooper
          
        